Case: 13-50479      Document: 00512498274         Page: 1    Date Filed: 01/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                      No. 13-50479                           January 13, 2014
                                                                               Lyle W. Cayce
UNITED STATES OF AMERICA,                                                           Clerk


                                                 Plaintiff-Appellee

v.

ISRAEL MARTINEZ ORTEGA, SR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:01-CR-247-2


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       In 2002, Israel Martinez Ortega, Sr., was convicted of conspiracy to
import a controlled substance and sentenced to 420 months of imprisonment
and five years of supervised release. More than 11 years after the entry of the
judgment, he filed a notice of appeal seeking to appeal the judgment. The
district court construed the notice of appeal as a motion for extension of time
to notice an appeal from the 2002 sentence imposed for his conviction, and the
district court denied the motion.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50479    Document: 00512498274     Page: 2   Date Filed: 01/13/2014


                                 No. 13-50479


      Ortega moves for leave to appeal in forma pauperis (IFP) and for
appointment of counsel on appeal.          We may dismiss an appeal when
considering an interlocutory motion if the appeal “is frivolous and entirely
without merit.” 5TH CIR. R. 42.2. Ortega did not file his notice of appeal within
the requisite time after the entry of his judgment or within the time allowed
for extending the appeal period. See FED. R. APP. P. 4(b). He is not entitled to
have the untimeliness of his notice of appeal disregarded. See United States v.
Leijano-Cruz, 473 F.3d 571, 574 (5th Cir. 2006). Accordingly, we deny his
motions for leave to appeal IFP and for the appointment of counsel, and we
dismiss the appeal as frivolous. See 5TH CIR. R. 42.2.
      MOTIONS DENIED; APPEAL DISMISSED.




                                       2